                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


 UNITED STATES OF AMERICA,                           MJ 19-29-M-JCL

              Plaintiff,                     ORDER APPOINTING COUNSEL:
                                                FEDERAL DEFENDERS
 vs.                                                OFMONTANA
                                                     John Rhodes
 FABJAN ALAMETI,

              Defendant.


       Upon consideration of the completed CJA 23 Form submitted by the

Defendant, and having determined that the Defendant is financially unable to obtain

counsel;

       IT IS HEREBY ORDERED that JOHN RHODES and the FEDERAL

DEFENDERS OF MONTANA, INC., be appointed to represent the Defendant at

every stage of the proceedings from initial appearance through appeal, including

ancillary matters appropriate to the proceedings.



                                         1
      IT IS FURTHER ORDERED that the Defendant shall pay the sum of

          JY/-Jl-      DOLLARS($ _ _ _        ~ per month to the Clerk of Court for
defense costs in this matter, pursuant to 18 U.S.C. § 3006A(f). The first payment of

$_ _ _          shall be made on or before       - - - - - - - - -,        and each

subsequent payment shall be made on or before the _ _ _ day of each month, during

the pendency of this case. If, during the pendency of this matter, the Defendant's

financial condition changes, the Defendant may petition the Court for a reduction in

the defense costs in this matter.

      Also pursuant to 18 U.S.C. § 3006, if investigation reveals that the Defendant

owns or has control over assets not disclosed herein, the Defendant will be required

to reimburse the United States for all or part of the defense costs expended in his

behalf.

      DONE and DATED this 4th da~            pril, 2019 .



                                      .,,._,,._,..i...,MIAH C. LYNCH
                                           nited States Magistrate Judge




                                         2
